355 F.2d 150
John V. HOLMES et al., Appellants,v.William Lucius CARY et al., Appellees.
No. 22098.
United States Court of Appeals Fifth Circuit.
January 19, 1966.

John V. Holmes, for appellants.
Paul J. Kemp, Walter P. North, Attys., S. E. C., Washington, D. C., Philip A. Loomis, Jr., Gen. Counsel, Martin D. Newman, Atty., Securities and Exchange Commission, Washington, D. C., for appellees.
Before BROWN and COLEMAN, Circuit Judges, and GARZA, District Judge.
PER CURIAM:


1
This case, arising out of a much litigated dispute between Plaintiffs and the SEC,1 represents an attempt to require the SEC to file, make public, and treat in a regular fashion a paper which purports to be a registration statement. In view of the fact that this paper clearly fails to meet the requirements of the Securities Act of 1933 and the SEC's rules and regulations, we agree fully with the District Court that it does not represent a bona fide attempt to qualify to sell securities to the investing public and hence is not a registration statement at all. Summary judgment for the Defendants was correct.


2
Affirmed.



Notes:


1
 Holmes v. United States, 5 Cir., 1965, 353 F.2d 785 [Dec. 13, 1965]; Holmes v. Eddy, 4 Cir., 1965, 341 F.2d 477; SEC v. Bond & Share Corp., W.D.Okl., 1963, 229 F.Supp. 88 (appeal pending to 10th Circuit)